Citation Nr: 0945065	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for unexplained joint 
pains.

2.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
December 2007, when the issues remaining on appeal were 
remanded for additional development.

The Board observes that the additional issue of entitlement 
to service connection for PTSD was part of this appeal and 
remanded by the Board in December 2007.  Significantly, as 
discussed below, service connection for PTSD was granted 
during the processing of this remand in a May 2008 RO/AMC 
rating decision.  That issue is therefore no longer in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he experiences pain in joints 
throughout his body due to an undiagnosed illness associated 
with his service in the Persian Gulf.  The criteria for 
entitlement to service connection for disability due to an 
undiagnosed illness were discussed in the Board's December 
2007 remand of this issue.

The Veteran is shown to have served in the Persian Gulf and, 
in order to provide every consideration to his claim, the 
Board believes that an addendum to the VA examination report 
of record, or a new VA examination report, is necessary to 
ascertain whether the Veteran experiences independently 
verifiable pain in joints due to an undiagnosed illness.

In the Board's view, following a careful review of the 
medical evidence of record, it appears that there is still 
insufficient evidence to permit proper appellate review of 
this claim at this time.  The Board is unable to determine 
whether the Veteran's various joint pain complaints manifest 
in any objective indications subject to independent 
verification; such a determination is increasingly critical 
in this case as there is now medical evidence that the 
Veteran's complaints in several joints are apparently not 
attributable to any known diagnosis.  Objective indications 
of a chronic disability include both 'signs,' in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

The Board's December 2007 remand directed that the Veteran be 
scheduled for a VA examination to determine the nature and 
etiology of the Veteran's complaints of joint pain throughout 
his body.  Part of the purpose of this examination was to 
clarify the record as to whether the Veteran had joint pain 
due to any established diagnoses, and if any joint pain 
complaints not attributable to a known diagnosis involved 
verifiable objective evidence of the claimed symptoms or 
undiagnosed pathology.  The Board's questions for the VA 
examination also included addressing whether it is it at 
least as likely as not (a 50% or higher degree of 
probability) that any pathology currently causing chronic 
joint pain in the Veteran's body was manifested during the 
Veteran's active duty service or was otherwise caused by the 
Veteran's service.

A March 2008 VA joints examination report was authored 
following the Board's remand.  The claims file reflects that 
in December 2008, an RO employee authored a memorandum noting 
that "The VA Medical Center examination for non-specific 
joint pain is insufficient for rating purposes because it 
fails to provide an opinion on the required as likely as not 
/ less likely than not basis."  However, the claims file 
reflects that no corrective action was taken to obtain an 
amendment to the VA examination report.

The Board's review of the claims file also reveals that the 
March 2008 VA examination does not resolve certain critical 
questions with regard to this issue.  The VA examiner noted a 
known diagnosis was responsible for the Veteran's complaints 
in one joint (but no adequate etiology opinion is provided), 
and stated that all of the other joint complaints yielded 
"[n]ormal examination" results.  For these other joints, 
the following diagnosis was entered: "Arthralgia with no 
identifiable pathology and etiology at this time.  
(Arthralgia with no systemic symptoms involving [various 
identified joints throughout the body])."  The Board is 
unable to determine whether or not the examiner found 
objective signs of the Veteran's complaints of pain.  It is 
unclear whether the examiner's opinion was that there was no 
objective symptomatology, or whether there was no 
identifiable diagnosis for verified symptomatology.  The 
listed impression of "arthralgia" suggests the possibility 
that the examiner was of the opinion that the Veteran's 
complaints of pain were objectively supported by the 
examination.  However, the phrases "normal examination," 
"no systemic symptoms," "no identifiable pathology and 
etiology," and "no identifiable diagnosis and pathology at 
this time" may be understood to indicate that the examiner 
found no objective or verifiable signs of disability.

The Board believes that it is essential that a VA examination 
report be developed in this case that clearly and directly 
addresses this question as it is essential to a proper 
determination in this appeal.  If a medical examiner finds 
there to be no verifiable or objective evidence of any 
symptoms or pathology, undiagnosed or otherwise, behind the 
Veteran's complaints of pain in various joints, this must be 
clearly stated.  If, rather, a medical examiner believes that 
the existence of the arthralgia symptoms are supported by 
verifiable or objective signs, but not attributable to any 
known identifiable pathology, then this must be clearly 
stated.

The Board also notes that the March 2008 VA examination 
report found a known diagnosis to which one joint complaint 
was attributed.  Although the report suggests that this 
identified disability "started after he left service," this 
does not answer the question of whether it is at least as 
likely as not (a 50% or higher degree of probability) that 
the disability was otherwise caused by the Veteran's service.  
This problem was directly noted by the RO in December 2008, 
but has not yet been corrected.  As discussed in the Board's 
December 2007 remand, the Board must determine whether 
service connection may be warranted on a direct basis even 
for disabilities originally claimed as due to undiagnosed 
illnesses.

A new remand is necessary to ensure compliance with the 
development requested by the Board's December 2007 remand and 
to develop the record to allow a proper determination in 
appellate review of this case; the Board is under a duty to 
ensure compliance with the terms of its prior remands.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the issues of entitlement to service 
connection for a sleep disorder and for erectile dysfunction, 
as discussed in the Board's December 2008 remand, the 
Veteran's contentions and the evidence in the claims file 
have raised the question of whether these claimed 
disabilities may be caused or aggravated by the Veteran's 
PTSD.  The Board notes that the RO and AMC have essentially  
adjudicated these claims with consideration exclusively of 
direct theories of service incurrence; at the time the 
Veteran filed the claim, his PTSD was not yet service 
connected.  His PTSD was not service connected at the time of 
the June 2004 RO rating decision nor at the time of the 
January 2005 statement of the case.  However, a May 2009 
RO/AMC rating decision granted service connection for PTSD.  
The Board notes that the medical evidence of record does 
suggest the possibility that he suffers from the claimed 
disabilities due to or aggravated by PTSD (or erectile 
dysfunction due to or aggravated by sleep disorder).  In this 
regard, the October 2003 VA outpatient diagnosis of 
"impotence" states the clinical impression that the 
disorder may be related to the Veteran's psychiatric health 
and related to the Veteran's sleep disorder.  As of yet, 
however, there have been no VA examinations addressing the 
etiology of any current sleep disorder or erectile 
dysfunction in this case.  Further, there is the possibility 
that the claimed sleep disturbance may be a symptoms 
associated with the PTSD as opposed to a separate sleep 
disorder.  This is clearly a medical question. 

The Board also observes that there has been no RO/AMC 
adjudication of the issue of entitlement to service 
connection for a sleep disorder (which has been clearly 
raised on a theory of being secondary to PTSD) that addresses 
whether there is any current sleep disorder etiologically 
related to the Veteran's PTSD.  This includes the May 2009 
supplemental statement of the case which merely determined 
that there was no new evidence to change the prior RO denials 
in the course of this appeal; however, this appears to have 
accidentally overlooked the grant of service connection for 
PTSD issued on the same day (and a November 2008 VA 
psychiatric examination report).

Thus, the Board believes that these issues must be remanded 
for RO/AMC development and adjudication consistent with the 
theories of secondary service connection that have been 
raised and in light of the significant recent grant of 
service-connection for PTSD.  This should include new VA 
examinations to obtain medical opinions addressing the 
diagnostic and etiological questions essential to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
requirements concerning claims of service 
connection on a secondary basis.

2.  The claims file should be forwarded to 
the author of the March 2008 VA examination 
report, if available, to author an addendum 
to address unanswered questions and clarify 
the information previously presented.  If 
that author is unavailable, the Veteran 
should be scheduled for an appropriate VA 
examination to determine the nature and 
etiology of the Veteran's complaints of 
joint pain throughout his body.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file (and examining the Veteran if 
necessary for a new examination), the 
examiner should respond to the following:

For each joint for which the Veteran 
complains of pain, the examiner should 
note if there is objective evidence of 
any pertinent signs and symptoms of joint 
pain and whether or not such signs and 
symptoms can be attributed to known 
clinical diagnoses.  If the signs and 
symptoms can be verified and can be 
attributed to a known clinical diagnosis, 
the examiner should offer an opinion as 
to each such known clinical diagnosis as 
to whether it is at least as likely as 
not (50% probability or higher) related 
to the Veteran's military service.  If 
the examiner finds that there is no 
evidence of any claimed signs and 
symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, the 
examiner should so state.

In addressing the etiology of any 
disability, the examiner is asked to 
discuss any relevant service and post-
service medical records.

3.  The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature and etiology of the claimed 
disabilities of sleep disorder and 
erectile dysfunction.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s).  Any medically 
indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner(s) should respond to the 
following:

a)  Please identify any current diagnoses 
found that manifest in sleep disorder or 
erectile dysfunction.  With regard to any 
sleep disturbance, the examiner should 
also clarify whether the sleep 
disturbance is a symptom of the already 
service-connected PTSD or a separate 
sleep disorder.

b)  For each current disability diagnosed 
in response to item (a), is it at least 
as likely as not (a 50% or higher degree 
of probability) that the disability is 
due to or has been permanently aggravated 
by the Veteran's service- connected PTSD?

c)  For each current disability diagnosed 
in response to item (a), please state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability was manifested during 
the Veteran's active duty service or 
otherwise caused by the Veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims can be 
granted; the Board notes that 
consideration of secondary theories of 
entitlement should consider that service-
connection has recently been established 
for the Veteran's PTSD.  If any claim on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


